Where the plaintiff in a judgment more than seven years old has had it revived by scire facias, as having become dormant, it is a lien on the defendant’s property from the date of revival only; and so long as the judgment of revival is unreversed, the same having been rendered by the court having jurisdiction, the fact that the original judgment was dormant, whether true or false, is res adjudicata, and is not open to question on a motion to distribute money arising from the sale of the defendant’s property: g Georgia Reforts, lif ; io Ibid., 371; 13 Ibid., 223.